Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "continuous boiler" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 2 recites that only the meat is blanched in step a) while independent claim 1 requires that the minced meat and the minced vegetables are blanched together. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purposes of examination, claim 2 is taken as a separate independent claim where the minced meat is only blanched in step a. 
Claim 10 has a broader temperature range of from 130 C to 180 C than the temperature range of from 150 C to 250C in claim 7. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiegel(And The True Ragu).
Regarding claim 2, Spiegel teaches a process for the production of a base for ragu comprising minced meat(saltpork) and minced vegetables(carrots, celery, onion) said process comprising 
Step a) subjected said minced saltpork to a blanching in boiling water(100 C) for 3 minutes, which would be considered “about 4-8 minutes” as claimed
b) Adding vegetables and browning the blanched minced meat and minced vegetables.
Spiegel refers to the meat as being “diced” and not minced as claimed. However, claim 8 defines a minced vegetable as being 2 to 10mm. As evidenced by Sonshine kitchen.com, diced vegetables are about ¼ to 1/8 inches or 3.175 to 6.35mm. Therefore, the “diced” vegetables in Spiegel are considered to be minced as claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-6,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel(And The True Ragu) in view of Panning the Globe.com(Rao’s Orecchiette Pasta with Sausage and Broccoli Rabe) as evidenced by Sonshine Kitchen.com(The Most Common Ways to Cut Vegetables + Their Meanings). 
Regarding claims 1,18,19, Spiegel teaches a process for the production of a base for ragu comprising diced meat(saltpork) and minced vegetables(carrots, celery, onion) said process comprising(p.3) 
Step a) subjected said minced saltpork to a blanching in boiling water(100 C) for 3 minutes, which would be considered “about 4-8 minutes” as claimed

Speigel does not specifically teach blanching the vegetables with the meat. However, Panning the Globe.com teaches that blanching of vegetables is important because it softens them and brings out their best and brightest color while also allowing them to be frozen later(p.7). It would have been obvious to blanch the vegetables in Spiegel with the meat as claimed in order to soften the vegetables and bring out their best and brightest color. 
Spiegel refers to the meat as being “diced” and not minced as claimed. However, claim 8 defines a minced vegetable as being 2 to 10mm. As evidenced by Sonshine kitchen.com, diced vegetables are about ¼ to 1/8 inches or 3.175 to 6.35mm. Therefore, the “diced” vegetables in Spiegel are considered to be minced as claimed. 
Regarding claim 3, Spiegel teaches that the vegetables are diced. As evidenced by Sonshine kitchen.com, diced vegetables are about ¼ to 1/8 inches or 3.175 to 6.35mm.
Regarding claims 4-6, Spiegel does not specifically teach that the blanching is done in a continuous boiler. However, since a continuous is a known way of boiling food products it would have been obvious to use a known method of cooking to achieve the blanched meat and vegetables. It would have been obvious to adjust the flow rate of the continuous boiler in order to blanch the meat and vegetables and achieve the desired consistency of the ragu.
Regarding claim 20, Spiegel teaches that the base for the ragu comprises complementary ingredients including cream, salt, and pepper(p.3). 



Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel(And The True Ragu) in view of Panning the Globe.com(Rao’s Orecchiette Pasta with Sausage and Broccoli Rabe) further in view of Cadet(EP0411178).
Regarding claim 7, Spiegel does not specifically teach that the browning step is done in a turbo-cooker. However, Cadet teaches a turbo-cooker for cooking meat comprising a cylindrical body with a heating jacket, closed at opposite ends by end plates, provided with a least one inlet opening and at least one discharge opening having a coaxial bladed rotor rotatably supported therein(paragraph 12). Cadet teaches that the cooker also for uniform heat transfer, high yield, and a homogenous mixture. It would have been obvious to brown the meat and vegetables in a turbo-cooker as taught in Cadet in order to achieve uniform heat transfer, high yield, and a homogenous mixture
It would have been obvious to adjust the temperature and the rotor speed in order the texture as desired in Speigel, wherein the meat is medium brown in color and not quite crispy
Regarding claim 8, Spiegel refers to the meat as being “diced” and not minced as claimed. However, claim 8 defines a minced vegetable as being 2 to 10mm. As evidenced by sonshine kitchen.com, diced vegetables are about ¼ to 1/8 inches or 3.175 to 6.35mm. Therefore, the “diced” vegetables in Spiegel are considered to be minced as claimed. 

Regarding claim 10, Cadet teaches that the browning is carried out at a temperature of 125 to 140C for 5 to 240s(4 minutes)(paragraph 14). 
Regarding claims 11 and 12, Speigel teaches browning the meat after blanching but further draining the water then patting dry. However, it would have been obvious to save the water from blanching as a broth in order to provide the sauce with more fat and flavor from the meat. This is a common technique in cooking in order to retain flavor. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791